Title: From George Washington to Burgess Ball, 22 September 1799
From: Washington, George
To: Ball, Burgess



Dear Sir,
Mount Vernon 22d Sepr 1799

Your letter of the 16th instt has been received, informing me of the death of my brother.
The death of near relations, always produce awful, and affecting emotions, under whatsoever circumstances it may happen. That of my brother’s, has been so long expected, and his latter days so uncomfortable to himself, must have prepared all around him for the stroke; though painful in the effect.
I was the first, and am now the last, of my fathers Children by the second marriage who remain. when I shall be called upon to follow them, is known only to the giver of life. When the summons comes I shall endeavour to obey it with a good grace. Mrs Washington has been, and still is, very much indisposed—but unites with me in best wishes for you, Mrs Ball and family—With great esteem & regard—I am—Dear Sir—Your Affecte Servt

Go: Washington

